DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a method for devatting grapes.
Group II, claim(s) 8-13, drawn to a means for devatting grapes.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the method for devatting grapes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent Application Publication No. 2004/0052655 (FISHER) and Phil, Wine Press Residue, Mar and Pomace, accessed at http://winepressblogger.com/1339/wine_press_residue_marc_and_pomace/index.html, 2010. 
FISHER provides a pump that can be used in a method for devatting a the grape harvest.  This  includes performing pressurized injection of air continuously through a lower portion of a bottom of a the tank by pumping a wine product and  removing the grape harvest from the tank through one opening of the tank by means of extracting same through pumping, maintaining the pressurized injection of air.  FISHER teaches ;such as must or pomace has an inlet port for receiving the wine 
FISHER does not teach removal of the pomace. 
As to  driving the grape harvest to a sieve, a conveyor with a bleeding grid, or a press with a bleeding grid, where the grape harvest is drained, sending a liquid portion to a storage area and the a drained solid portion to a storage or pressing area, as appropriate; and extracting the solid portion obtained in the press,  Phil teaches at page After first pressing, the remaining wine press residue left over undergoes a few more forced pressings. This wine residue is also referred to as the marc or pomace. Marc is the French term. It is comprised of all the skins, pulp, pip, seeds, stems, yeast and juice that is left over after the initial free run of the juice. It looks like a dark, almost black mush. Of course, the free run is used to make premium wines; but the second and third pressings are also used to make lesser quality wines. The final pressing, determined by the wine maker, will be discarded or turned into vinegar or brandy. The names are synonymous and can be used

It would have been obvious to drive the grape harvest to a press and then send the liquid to bottling and the pomace for further processing, as PHIL teaches that the liquid can be used for bottling and pomace can be further processed to make brandy. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799